In an action for divorce, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered September 9, 1971, as awarded defendant temporary alimony, child support and a counsel fee. Order affirmed insofar as appealed from, with $10 costs and disbursements. We have repeatedly noted that the proper remedy for any seeming inequity in a temporary order for the payment of alimony and support based upon conflicting affidavits is a speedy trial. The facts as to the finances and standard of living of the parties can best be developed at that time (Tobias v. Tobias, 36 A D 2d 643; Lebovics v. Lebovics, 34 A D 2d 783). Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.